IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-14-00226-CR

STEPHEN KENNETH LANE SELLERS,
                                                                 Appellant
v.

THE STATE OF TEXAS,
                                                                 Appellee



                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2013-2242-C1


                                          ORDER


       Stephen Kenneth Lane Sellers was convicted of possession of a controlled

substance with intent to deliver and sentenced to 40 years in prison. See TEX. HEALTH &

SAFETY CODE ANN. § 481.112 (West 2011). The State’s brief in this appeal was originally

due on January 5, 2015. The State has requested and been granted two extensions of

time to file its brief. It has now filed a third motion for extension of time to file its brief.
         The State’s motion is denied. Its brief is ORDERED to be filed no later than 5:00

p.m. on April 1, 2015.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed March 19, 2015




Sellers v. State                                                                    Page 2